Citation Nr: 0032696	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  96-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In July 2000, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

REMAND

The veteran seeks an increased evaluation for his service-
connected low back disability and his service-connected left 
knee disability.  

As noted above, in July 2000, the Board remanded the 
veteran's claim to the RO for additional development.  At 
that time, the Board pointed out that the veteran had been 
last examined for disability evaluation in April 1999, and 
that at that time, the examiner indicated that no medical 
records were available for review.  It was also pointed out 
that on musculoskeletal examination, range of motion of the 
lumbar spine and of the left knee were essentially the only 
findings given.  

The Board advised that with regard to the left knee, on 
examination in April 1999, the veteran was noted to have 
motion from 0 to 130 degrees; however, there were no findings 
regarding subluxation and/or instability.  The Board stated 
that the veteran's left knee disability is rated under 
Diagnostic Code 5257, and subluxation and instability are 
factors that must be considered under that code.  In 
addition, it was stated that the veteran may be entitled to 
separate ratings for arthritis and instability.  In this 
regard, the Board referred to a precedent opinion, in which 
the General Counsel of VA held that a veteran who has 
arthritis and instability in his knees may receive separate 
ratings under Codes 5003 and 5257. See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  It was stated that 
moreover, the VA General Counsel since held, that separate 
ratings are only warranted in these types of cases when the 
veteran has limitation of motion in his knees to at least 
meet the criteria for a zero-percent rating under Codes 5260 
or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. at 
204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his arthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).

Regarding the veteran's lumbosacral strain, the Board noted 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements. See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  It was pointed out that the 
rating for an orthopedic disorder should reflect functional 
limitation which is due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
Further, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing were 
noted to be related considerations.  See 38 C.F.R. § 4.45.  
It was also pointed out that it is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59.  The Board found that another orthopedic 
examination was needed to assess these factors.

The Board reported that although the report of examination 
contained information relating to the clinically observed 
range of motion of the veteran's low back, it did not contain 
a discussion relating to the level of additional impairment, 
if any, occasioned by factors such as weakness, excess 
fatigability, and incoordination, or by pain during flare-ups 
or with repeated use.  A remand was therefore required, so 
that the veteran could be afforded a VA orthopedic 
examination in order to ascertain the current level of 
severity of his disabilities in light of DeLuca, VAOPGCPREC 
9-98 and 23-97, and all current VA medical records.  

The Board observes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination, if the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  However, where good cause is shown, an 
examination may be rescheduled. 38 C.F.R. § 3.655 (2000).  
Further, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
held that the VA has a duty to fully inform the veteran of 
the consequences of his failure to report for a scheduled 
examination.  See Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

A computer-generated document indicates that the veteran 
apparently failed to report for scheduled examinations.  The 
claims folder does not contain a copy of any of the letters 
to the veteran from the VA medical facilities informing him 
of the date, time, and location of the orthopedic 
examinations, in conjunction with a claim for an increased 
rating as set forth in 38 C.F.R. § 3.655.  This omission is 
significant because a copy of such a letter is necessary to 
establish that the veteran was properly informed regarding 
the date, time, and place of the examinations.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:


1.  The RO should again schedule the 
veteran for a VA orthopedic examination 
to determine the severity of his service-
connected low back disability and his 
service-connected left knee disability.  
The RO should contact the appropriate 
person at the VA medical facility 
conducting the examination, and arrange 
for copies of the letter(s) informing the 
veteran of the date, time and location of 
his examination to be forwarded to the RO 
for incorporation into the claims folder.  
In addition, the RO should inform the 
veteran, in accordance with instructions 
in this remand, that in the event that he 
fails to appear for the examination, 
without good cause, his claims will be 
denied under the provisions of 38 C.F.R. 
§ 3.655(b).

2.  Should the veteran appear for the 
orthopedic examination, it is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special tests and studies, including x-
ray studies, should be accomplished.  As 
to the left knee disability, the examiner 
should clearly report all clinical 
findings, with particular attention to 
any evidence of recurrent subluxation, 
lateral instability, and limitation of 
motion.  With regard to limitation of 
motion, the examiner should not only 
report the range of motion noted on 
examination, but he or she should also 
indicate, in degrees, the point at which 
any pain effectively limits motion.  If 
possible, the examiner should also 
comment on whether or not there is 
additional functional loss due to 
weakness, fatigue and or incoordination.  

As to the low back, the examiner should 
indicate whether the veteran has muscle 
spasms on extreme forward bending; 
whether there is any listing of the 
spine, a positive Goldthwait's sign, or 
evidence of osteoarthritic changes or 
narrowing of joint spaces; and whether 
there is any abnormal mobility on forced 
motion.  Finally, the examiner should 
conduct range of motion studies on the 
low back.  The examiner(s) should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees.  
If there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon best medical judgment, as to 
the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner(s) should 
indicate whether the overall disability 
picture, in terms of limited motion, and 
including weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) slight, (2) moderate, or 
(3) severe limitation of motion in the 
lumbar spine.

3.  After the examination has been 
completed, the RO should review the 
examination report to ensure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Then, the RO should review all of the 
veteran's claims. If the veteran appeared 
for the examinations discussed above, the 
claims should be decided on the basis of 
the evidence of record.  If the veteran 
did not appear for the scheduled 
examinations, the claims should be 
reviewed, taking into consideration the 
provisions of 38 C.F.R. § 3.655(b).


The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



